Title: Enclosure: Report on Commerce, 23 December 1791
From: Jefferson, Thomas
To: Washington, George


EnclosureReport on Commerce
  
Footing of the Commerce of the United States, with France & England; and with the French & English american Colonies.


          
          
         
         

Wheat, Flour &c.
France
        Grt. Britn: & Ireland
        
        French Ama.
        English Ama:

        
        Free
        Prohibited till it is 6/3 a Bushel
        Wheat, Flour &c.
        Prohibited by a genl. Law, Free bySuspensions fromTime to Time.
        Free by Proclamaton

        
Rice
        Free
        7/4 sterlg. the Kent.
Rice
        1. pr. Cent
        Free by Proclamatn.

        
Salted fish
        8₶ Kental
        Prohibited
Salted fish
        1 pr. C. + 3₶ K.
        Prohibited

        
        Salted beef
        5.₶ K.
        Prohibited
Salted beef
        1 pr. C. + 3₶ K.
        Prohibited


        Salted pork
        5.₶ K in some Ports. prohibited in others
        44/9 K.

        
        


        Furs
        Free
        15 to 20 pr C.

        
        


        Indigo
        5₶ K
        Free

        
        


        Whale oil
        7₶ 10s Barrel of 520 lbs.
        £18–3 Ton

        
        


        Tar, pitch, Turpentine
        2½ pr. Ct.
        11.d 11/2/3 B.

        
        

        
        Ships
        free for naturalizat.
        Prohibd. naturalizat.

        
        




Cents






        





        



        
Port fees
Bordeaux
.23 the ton
}
average
London
.76
}


Cape Franc
.96
}
        .55
Jamaica
.76
}
        .44 average

        

Havre
.14 the ton
.18
Liverpool
.61
Dol

Port au Pr.
.40
Antigua
.42

        





Bristol
1.43
1.09

Martinique
.18
Barbadoes
.42







Hull
1.57
Average


        


St Kitts
.43









        






Dominique
.21


        
Exports to
        1,384,246 D.
        6,888,978 D.
Exports to
        3,284,656 D.
        2,357,583 D.

        
Imports from
          155,136 D.
           13,965,464 D.
Imports from
        1,913,212 D.
        1,319,964 D.

        
Freightd. in their Vessels
            9,842 Tons
                      119,194 Tons
Freighted in their Vessels
                    3,959 tons
                  107,759 tons

        
Freighted in our Vessels
                   19,173 Tons
                       39,171 Tons
Freighted in our Vessels
                   97,236 Tons
                Prohibited

        
The following Articles, being on an equal footing in both Countries, are thrown together.

        
Tobacco
        Free of Duty, but under Monopoly
        1/3 the lb.
Corn Indian
        1 pr. C.
        Free by Proclamation

        
Wood
        Free
        Free
Wood
        1 pr. C.
        Free by Proclamat.

        
Pot & Pearl Ash
        Free
        Free
Salted Pork
        Prohibited
        Prohibited

        
Flax seed
        Free
        Free
Horses & Mules
        Free
        Free by Proclamat.

        

        
        
Live Provisions
        1 pr. C.
        Free by Proclamat.

        

        
        
Tar, pitch, Turpentine
        1 pr. C.
        Free by Proclamat.

        

        
        
Imports allowed
        Rum, Molasses, generally Sugar & all other Commodities till Augt. 1st. 1794.
        Rum, Molasses, Sugar, Coffee, Cocoanuts, Ginger, Pimento, by Proclamation.



Notes


   
   by Arret of Dec. 29. 1787.


        

   
   by Arret of 1763.


        

   
   by Arret of Aug. 30. 1784.


        

   
   by Arret of 1688.


        

   
   by Arret of 1760.


        

   
   taken from the Custom House Returns of U.S.


        

   
   there is a general Law of France prohibiting foreign Flour in their Islands, with a suspending Power to their Governors in Cases of Necessity. An Arret of May 9, 1789, by their Governor makes it free till 1794, Aug. 1. and in fact is generally free there.


        

   
   The Arret of September 18. 1785, gave a Premium of 10 ₶ the Kental on Fish brought in their own Bottoms, for 5 Years so that the Law expired Sep. 18. 1790. Another Arret, past a week after, laid a Duty of 5.₶ the Kental on fish brought in foreign Vessels, to raise money for the Premium beforementioned, this last Arret was not limited in Time; yet seems to be understood as only commensurate with the other. Accordingly an Arret of May. 9. 1789. has made fish in foreign Bottoms liable to 3.₶ the K. only till Aug. 1. 1794.




   
   The Port charges are estimated from Bills collected from the Merchants of Philadelphia. They are different in different Ports of the same Country, and different in the same Ports on Vessels of different Sizes. Where I had several Bills of the same Port, I averaged them together. The Dollar is rated at 4/4½ Sterl. in England, at 6/8 in the British West Indies at 5₶ 12s. in France, and at 8₶ 5s. in the french West Indies.



   
   Several Articles stated to be free in France do in Fact pay one eighth of a per Cent which was retained merely to oblige an Entry to be made in their Custom House Books. In like manner several of the Articles stated to be free in England, do in Fact pay a light Duty. The English Duties are taken from the Book of Rates.







Dollars


The Exports to Gr. Britain & Ireland are

6,888,978.50


How much they consume I know not. They certainly reexport the following—



Grain. the whole since the Law of the last Parliamt.
1,093,885



" Tobacco 5/6 according to Sheffeild’s Tables
2,295,411



" Rice 5/7 according to same
552,750



" Indigo 1/3 according to same
315,887



Furs, probably one Half
17,950



Ginseng, the whole
32,424






Mahogany
}
not being of our Productions


Wine
should also be deducted


        16,724   
        

     
         4,425 
        4,329,456             
          

Remainder, including their Consumption, and the unknown re-exportations; the reexportations certainly known then are 5/8 of the whole.
        2,559,522   


